             Case 1:21-mc-00423-AT Document 2 Filed 05/04/21 Page 1 of 34


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X
                                                                               :
IN THE MATTER OF THE EX PARTE                                                      Misc. Case No.:____
APPLICATION OF PATOKH CHODIEV                                                  :
FOR AN ORDER TO TAKE DISCOVERY
PURSUANT TO 28 U.S.C. § 1782                                                   :

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X




                           MEMORANDUM OF LAW IN SUPPORT
                     OF EX PARTE APPLICATION OF PATOKH CHODIEV
                                FOR AN ORDER TO TAKE
                         DISCOVERY PURSUANT TO 28 U.S.C. § 1782




                                          DIAMOND MCCARTHY LLP
                                         295 Madison Avenue, 11th Floor
                                             New York, NY 10017
                                             Phone: (212) 430-5400
                                              Fax: (212) 430-5499

                                        333 South Hope Street, Suite 4050
                                             Los Angeles, CA 90071
                                             Phone: (424) 278-2335
                                              Fax: (424) 278-2339

                                               Attorneys for Applicant
                                                   Patokh Chodiev
            Case 1:21-mc-00423-AT Document 2 Filed 05/04/21 Page 2 of 34


                                              TABLE OF CONTENTS
                                                                                                                                 Page
I.     INTRODUCTION .......................................................................................................... 1
II.    THE PARTIES................................................................................................................ 4
III.   RELEVANT BACKGROUND ...................................................................................... 6

       A.        The World-Check Report on Mr. Chodiev ......................................................... 6
       B.        The Laws of England and Wales Provide a Remedy to Mr. Chodiev for
                 Refinitiv’s Publication of the Report .................................................................. 8
       C.        Mr. Chodiev’s Efforts Under the GDPR’s Pre-Action Protocol for Media
                 and Communication Claims .............................................................................. 10
       D.        Mr. Chodiev Issued Data Subject Access Requests under the GDPR .............. 12

IV.    ARGUMENT ................................................................................................................ 18

       A.        The Application Meets Section 1782’s Statutory Requirements. ..................... 19

                 1.         Refinitiv US, LLC and Thomson Reuters Holdings Inc. Are Found
                            in the Southern District of New York. .................................................. 19

                 2.         The Requested Discovery Is for Use in Proceedings Before a
                            Foreign Tribunal. .................................................................................. 19

                            a)         The Foreign Proceedings Qualify for Assistance Pursuant to
                                       Section 1782.............................................................................. 20
                            b)         The Requested Discovery Is for Use in the Foreign
                                       Proceeding................................................................................. 21

                 3.         As the Plaintiff in the Foreign Proceedings, Mr. Chodiev Is an
                            “Interested Person”. .............................................................................. 22

       B.        Intel’s Discretionary Factors Favor Granting the Application. ........................ 22

                 1.         Section 1782 Is Available Because Thomson Reuters and Refinitiv
                            US Are Not Contemplated to be Parties. .............................................. 23
                 2.         English Courts Are Receptive to the Requested Discovery.................. 26

                 3.         The Application Does Not Circumvent Affirmative Proof-Gathering
                            Restrictions. .......................................................................................... 27

                 4.         The Application Is Narrowly Tailored to Avoid Unnecessary
                            Burdens in Accordance with the Federal Rules of Civil Procedure. .... 27

V.     CONCLUSION ............................................................................................................. 29




                                                                 -i-
              Case 1:21-mc-00423-AT Document 2 Filed 05/04/21 Page 3 of 34


                                              TABLE OF AUTHORITIES
                                                                                                                               Page(s)

Cases

Ahmad Hamad Algosaibi & Bros. Co. v. Standard Chartered Int’l (USA) Ltd.,
  785 F. Supp. 2d 434 (S.D.N.Y. 2011) ............................................................................ 19, 22

Anwar v. Fairfield Greenwich Ltd., 297 F.R.D. 223 (S.D.N.Y. 2013) .................................... 28

Brandi-Dohrn v. IKB Deutsche Industriebank AG, 673 F.3d 76 (2d Cir. 2012) ...................... 19

Certain Funds, Accounts &/or Inv. Vehicles v. KPMG, L.L.P., 798 F.3d 113
  (2d Cir. 2015) .................................................................................................................. 20, 21

Euromepa S.A. v. R. Esmerian, Inc., 51 F.3d 1095 (2d Cir. 1995)..................................... 24, 26

Gushlak v. Gushlak, 486 F. App’x 215 (2d Cir. 2012)............................................................... 4

In re Accent Delight Int’l Ltd., 791 F. App’x 247 (2d Cir. 2019) ............................................ 23

In re Accent Delight, 869 F.3d............................................................................................ 21, 23

In re Application for an Order Permitting Metallgesellschaft AG to take Discovery,
   121 F.3d 77 (2d Cir. 1997).................................................................................................... 24

In re Application for an Order Pursuant to 28 U.S.C. 1782 to Conduct Discovery
   for Use in Foreign Proceedings, 773 F.3d 456 (2d Cir. 2014)............................................. 22

In re Application of Shervin Pishevar for an Order to take Discovery for use in Foreign
   Proceedings Pursuant to 28 U.S.C. § 1782, 439 F. Supp. 3d 290 (S.D.N.Y. 2020) ............ 26

In re Application of Sveaas, 249 F.R.D. 96 (S.D.N.Y. 2008) ............................................ 20, 28

In re Ex parte Application of Kleimar N.V., 220 F. Supp. 3d 517 (SDNY 2016) .................... 28

In re Hornbeam Corp., 722 F. App’x 7 (2d Cir. 2018) ...................................................... 19, 20

In re Kiobel, No. 16 CIV. 7992 (AKH), 2017 WL 354183 (S.D.N.Y. Jan. 24, 2017) ............. 20

In re Malev Hungarian Airlines, 964 F.2d 97 (2d Cir. 1992) .................................................. 23

In re Mangouras, No. 17-MC-172, 2017 WL 4990655 (S.D.N.Y. Oct. 30, 2017) .................. 26

In re Postalis, No. 18-MC-497 (JGK), 2018 WL 6725406 (S.D.N.Y. Dec. 20, 2018) ............ 19

In re Republic of Kazakhstan, 110 F. Supp. 3d 512 (S.D.N.Y. 2015)...................................... 26

In re Vale S.A., No. 20MC199JGKOTW, 2020 WL 4048669 (S.D.N.Y. July 20, 2020) .. 20, 26

                                                                  -ii-
              Case 1:21-mc-00423-AT Document 2 Filed 05/04/21 Page 4 of 34


In re Veiga, 746 F. Supp. 2d 8 (D.D.C. 2010) .......................................................................... 20

In re XPO Logistics, Inc., No. 15-MC-205 (LGS)(SN), 2017 WL 2226593 (S.D.N.Y.
   May 22, 2017) ....................................................................................................................... 24

Intel Corp. v. Advanced Micro Devices, Inc., 542 U.S. 241 (2004) .................................. passim

Kiobel by Samkalden v. Cravath, Swaine & Moore LLP, 895 F.3d 238 (2d Cir. 2018) .......... 23

Marubeni Am. Corp. v. LBA Y.K., 335 F. App’x 95 (2d Cir. 2009) ......................................... 24

Mees v. Buiter, 793 F.3d 291 (2d Cir. 2015) ................................................................ 21, 24, 27

Schmitz v. Bernstein Liebhard & Lifshitz LLP, 376 F.3d 79 (2d. Cir 2004) ............................ 22

Statutes

28 U.S.C. § 1782................................................................................................................ passim

28 U.S.C. § 1782(a) ........................................................................................................ 4, 19, 22




                                                                  -iii-
             Case 1:21-mc-00423-AT Document 2 Filed 05/04/21 Page 5 of 34




I.        INTRODUCTION
          Applicant    Patokh     Chodiev,    a   successful    international   businessperson   and

philanthropist, submits this Application for leave to take discovery from Refinitiv US, LLC

(“Refinitiv US”) and its affiliated entity Thomson Reuters Holdings Inc. for use in

contemplated foreign proceedings against Refinitiv Limited (“Refinitiv”) arising from its

publication in its commercial product, the World-Check Risk Intelligence Service database

(“World-Check”), of a poorly supported and damaging report on Mr. Chodiev that has harmed

and continues to harm him.

          Refinitiv advertises World-Check as a service to businesses such as banks, accounting

firms, and law firm to “[h]elp protect . . . business from financial crime and reduce risk by

fulfilling . . . [Know Your Client] due diligence screening obligations with accurate and

structured information.”1 But the August 2020 report (“Report”) on Mr. Chodiev, without

citation to any official or verified source, alleges that Mr. Chodiev is under investigation in

France in connection with a decade-old political allegation while inexplicably failing to

mention that an official Belgian investigation into the same matter cleared Mr. Chodiev; the

Belgian investigation has been formally closed, exonerating Mr. Chodiev. The selective

manner in which Refinitiv prepared the Report, and the baseless inferences it draws, has

harmed Mr. Chodiev (and those related and associated with him) in both his business and

personal activities.

          When he learned of the impending publication of the Report, Mr. Chodiev, a Belgian

citizen who has a residence in London and who has longstanding business interests there,



1
    https://www.refinitiv.com/en/products/world-check-kyc-screening.

                                                    1
          Case 1:21-mc-00423-AT Document 2 Filed 05/04/21 Page 6 of 34




promptly requested that Refinitiv, the publisher of World-Check in the United Kingdom, not

publish the Report. When this request was denied and the Report published, Mr. Chodiev asked

that the Report be removed, invoking the protections of the European Union’s Greater Data

Protection Regulation (“GDPR”) and the United Kingdom’s applicable implementing

legislation, the Data Protection Act 2018 (“DPA”). The GDPR and DPA require that personal

data be “(a) processed lawfully, fairly and in a transparent manner. . .,” and “(b) accurate and,

where necessary, kept up to date. . . .”2 Mr. Chodiev further requested, pursuant to the GDPR

and the DPA, that Refinitiv identify the personal data that Refinitiv and Thomson Reuters

possessed and processed on him as well as information about how they processed his data (the

“Data Subject Access Request”).

       Despite its legal obligations to process data fairly and accurately, Refinitiv refused to

remove the Report and instead sought to justify its continued publication pointing to unsourced

and unverified news articles (the veracity of which Mr. Chodiev disputed). Refinitiv refused

to make a full production of documents responsive to his Data Subject Access Request,

producing a heavily redacted subset of mostly irrelevant materials. Some of these documents

were just excerpts of larger documents stripped of all relevant context; others were so heavily

redacted as to be unintelligible. This limited production, however, does show that Refinitiv has

relied on unverified articles from questionable sources. Further, it does show that, in deciding

to publish the Report, Refinitiv appears to have done so in response to pressure from

unidentified customers, who, as early as 2018, pushed Refinitiv to publish a negative report on

Mr. Chodiev.


2
  Greater Data Protection Regulation (“GDPR”), European Union, May 25, 2018, found at https://gdpr-
info.eu/art-5-gdpr/.

                                                  2
          Case 1:21-mc-00423-AT Document 2 Filed 05/04/21 Page 7 of 34




       Refinitiv has used its corporate structure as an excuse to avoid fulfilling its obligations

to provide a full and accurate response to Mr. Chodiev’s Data Subject Access Request. Mr.

Chodiev repeated his request to Refinitiv’s corporate offices in the United Kingdom. But, after

producing a handful of documents, the UK Refinitiv office directed Mr. Chodiev to a different

department within Refinitiv, which, in turn, produced just one document. Refinitiv also stated

that it could not produce any documents in the possession of its affiliate Thomson Reuters,

pointing to a prior corporate transaction in which Thomson Reuters apparently sold its interest

in World-Check. As a result, although Refinitiv appears to acknowledge that a number of

additional documents exist that relate to the Report, it has failed to produce them, instead

referring Mr. Chodiev to other companies.

       Thus, Mr. Chodiev seeks information on the Report and the manner in which the Report

came to be from Refinitiv’s U.S. affiliate Refinitiv US and Thomson Reuters Holdings Inc.,

both of which have their U.S. headquarters and extensive operations in Manhattan. This

information will assist in his contemplated proceeding against Refinitiv under the GDPR and

DPA (“English Proceedings”). The GDPR and DPA allow affected individuals to file court

proceedings to address misuse of their personal data. Given Refinitiv’s refusal to comply with

its legal obligations and the harm he has suffered, Mr. Chodiev seeks to know fully how his

personal data is being processed to pursue the English Proceedings comprehensively and

efficiently.

       Section 1782 permits the “district court of the district in which a person resides or is

found” to order the production of discovery “for use in a proceeding in a foreign or




                                                3
          Case 1:21-mc-00423-AT Document 2 Filed 05/04/21 Page 8 of 34




international tribunal” upon the application of “any interested person.”3 Section 1782

encompasses reasonably contemplated proceedings as well. As set out in detail below, this

Application meets those statutory requirements.

        Mr. Chodiev’s application is properly filed ex parte. As the Second Circuit has

recognized, “it is neither uncommon nor improper for district courts to grant applications made

pursuant to § 1782 ex parte” because the entities from whom discovery is sought “can later

challenge any discovery request by moving to quash pursuant to Federal Rule of Civil

Procedure 45(c)(3).”4 This Application therefore does not prejudice the rights of Refinitiv US

or Thomson Reuters.

II.     THE PARTIES
        The Applicant Mr. Chodiev is a Belgian citizen, who also maintains a residence and a

family office in London, England.5 He is a successful and respected international

businessperson and philanthropist. He is a member of the Board of Directors of the Eurasian

Resources Group (“ERG”), which is a leading diversified natural resources group.6 ERG has

a portfolio of production assets and development projects in 15 countries and employs more

than 85,000 people globally.7 Mr. Chodiev is also the founder of the International Chodiev

Foundation, which since 1996 has worked tirelessly to transform the lives of young people

around the world. It has managed more than 1,000 projects, in more than five countries

worldwide.8 Mr. Chodiev is originally from Central Asia and is Muslim.9


3
  28 U.S.C. § 1782(a).
4
  Gushlak v. Gushlak, 486 F. App’x 215, 217 (2d Cir. 2012).
5
  See Declaration of Kate Maguire (“Maguire Decl.”) ¶ 3.
6
  See Maguire Decl. ¶ 3.
7
  https://www.eurasianresources.lu/en/pages/group-at-a-glance/group-at-a-glance.
8
  https://internationalchodievfoundation.com/about-icf/.
9
  See Maguire Decl. ¶ 3.

                                                   4
           Case 1:21-mc-00423-AT Document 2 Filed 05/04/21 Page 9 of 34




        Refinitiv US is a financial and risk data limited liability corporation with its United

States headquarters at 3 Times Square, New York, NY 10036.10 Refinitiv US employs a team

of over one thousand employees at their New York headquarters.11 It maintains and regularly

updates the World-Check database, which is used by entities such as financial institutions to

determine the risk of doing business with certain individuals.12

        Thomson Reuters Holdings Inc. is a professional services firm that collects and

organizes information in a variety of areas and industries.13 Thomson Reuters maintains its

United States headquarters at 3 Times Square, New York, NY 10036.14 In August 2020,

Thomson Reuters still held a 45% interest in what is apparently the parent Refinitiv company.15

Refinitiv has indicated, in response to Mr. Chodiev’s requests for information, that Thomson

Reuters has pertinent information, but Refinitiv refused to provide that information, stating

that “our client cannot provide any data held by Thomson Reuters, given that Refinitiv Limited

and Thomson Reuters are separate companies.”16




10
   https://www.refinitiv.com/en/about-us; https://www.sec.gov/cgi-bin/browse-
edgar?action=getcompany&CIK=0001772073&owner=include&count=40.
11
   https://www.refinitiv.com/en/careers/new-york.
12
   https://www.refinitiv.com/en/products/world-check-kyc-screening.
13
   https://www.thomsonreuters.com/en/about-us.html.
14
   See New York Department of State, Division of Corporations, Entity Information Database, Thomson
Reuters Holdings Inc., available
at https://appext20.dos.ny.gov/corp_public/CORPSEARCH.ENTITY_INFORMATION?p_token=3A0C8
858987900EB03C0D6C2662C673AF1D2518E5C2B575637C25370C49D94646AB2AFA7205A3E2FD
C103AC41B16F854&p_nameid=C24F8A18CA9D5628&p_corpid=A98C0AAD72D62E54&p_captcha=
19927&p_captcha_check=3A0C8858987900EB03C0D6C2662C673AF1D2518E5C2B575637C25370C4
9D9464FE81D7A4CC6B12321F8D71E594845919&p_entity_name=thomson%20reuters%20holdings%
20inc&p_name_type=A&p_search_type=BEGINS&p_srch_results_page=0.
15
   https://www.reuters.com/article/lse-outlook/lse-expects-refinitiv-deal-to-close-in-first-quarter-2021-
idUSKBN2780R4.
16
   See Watson Decl. ¶ 9, Ex. H (Refinitiv October 30, 2020 letter) at 4.

                                                   5
            Case 1:21-mc-00423-AT Document 2 Filed 05/04/21 Page 10 of 34




III.      RELEVANT BACKGROUND
          A.      The World-Check Report on Mr. Chodiev
          In August 2020, Refinitiv published the Report.17 Inclusion in World Check’s database

is highly prejudicial because such a record carries an inference of a due diligence “red flag”.

Inclusion in World-Check cannot be “neutral”. The short statement within the Report

explaining why Mr. Chodiev is included in the database intimates that he has engaged in

financial crimes. This negative inference is available to Refinitiv’s customers around the

world, which includes almost all global banks, financial institutions, professional services

firms, and international agencies, and it is viewed as authoritative on the risks of doing business

with someone. As World-Check itself states, “World-Check Risk Intelligence is used and

trusted by the world’s biggest companies.”18

          In this era of ever-increasing collection and interpretation of personal data and the

corresponding ever-increasing reliance by businesses on such data, it is imperative that World-

Check provide only accurate information and be held accountable when it does not. Given the

serious adverse consequences of inclusion in World-Check and the fact that the service is

marketed to, used by, and paid for by the “world’s biggest companies”, among others, World-

Check should make a serious effort to verify the information it publishes and give careful

consideration before publishing a report on an individual, especially when that individual

provides a legitimate objection to the specific treatment of his personal data and challenges the

reliability and sourcing of information used to create a negative report using that personal data.

          As shown by the limited production made to date, Refinitiv apparently has few, if any,


17
     See Maguire Decl. ¶ 5, Ex. B (World-Check Report).
18
     https://www.refinitiv.com/en/products/world-check-kyc-screening.

                                                    6
         Case 1:21-mc-00423-AT Document 2 Filed 05/04/21 Page 11 of 34




publishing standards. Refinitiv apparently based the Report on three internet articles that cite

only other internet articles.19 These articles alleged, without corroboration or any source data,

that France had opened an investigation into whether, nearly ten years prior, its officials had

applied undue political influence on Belgium, purportedly for Mr. Chodiev’s benefit. These

articles do not purport to verify that such an investigation even exists. Indeed, they could not

do so lawfully since French law makes judicial investigations confidential.20

       In addition to entirely ignoring the presumption of innocence, the Report fails to make

so much as passing mention that a previous Belgian parliament investigation into these alleged

matters had cleared Mr. Chodiev.21 The closure of the Belgian investigation is in fact available

in a wide variety of easily accessible public materials including comments from official

sources. Given World-Check’s apparent choice to rely selectively on internet articles, the

failure to take into account information clearing him of any conduct underscores the bias that

exists in World-Check’s methodology with which this Application is concerned.

       The cherry-picking of unverified, unsourced negative information to the exclusion of

official, positive information (which concerns the very same matters) is even more indefensible

because Refinitiv has been on notice that Mr. Chodiev seeks to ensure that any information

published about him is accurate. In fact, Refinitiv previously published a report on the Belgian

investigation but removed it after Mr. Chodiev identified several issues with it, including that



19
   See Maguire Decl. ¶ 4, Ex. A (Refinitiv August 3 email).
20
   See CRIM. P. CODE art. 11 (Fr.), found at
https://www.legifrance.gouv.fr/download/pdf/legiOrKali?id=LEGITEXT000006071154.pdf&size=3,8%2
0Mo&pathToFile=/LEGI/TEXT/00/00/06/07/11/54/LEGITEXT000006071154/LEGITEXT00000607115
4.pdf&title=Code%20de%20proc%C3%A9dure%20p%C3%A9nale. An unofficial English translation of
the French Criminal Procedure Code as of 2006 can be found at
https://www.legislationline.org/download/id/6381/file/France_CPC_am2006_en.pdf.
21
   See Maguire Decl. ¶ 6, Ex. C (Chodiev August 24, 2020 letter) at 4, 6.

                                               7
            Case 1:21-mc-00423-AT Document 2 Filed 05/04/21 Page 12 of 34




Belgian parliament had cleared him of any wrongdoing. Refinitiv also previously mis-

identified Mr. Chodiev as a “Politically Exposed Person” or “PEP”, and ultimately removed

that mis-identification.22 Here, once again, Refinitiv has no verified information to justify

maintaining the Report in World-Check despite Mr. Chodiev’s request that it be removed.

        The harm stemming from the Report has been significant, and it is continuing. Business

counterparts of Mr. Chodiev make adverse inferences about him based on the Report.

Corporate services providers, banks, law firms, audit and accountancy firms with which Mr.

Chodiev works and which pay for access to World-Check learned about it as soon as it

appeared and brought it to Mr. Chodiev’s attention as an impediment to their business dealings

with him.23 Mr. Chodiev is being harmed in his business and personal activities, activities

which are by their nature confidential. Should the Court so direct, Mr. Chodiev is prepared to

submit a filing under seal explaining the damage that he has suffered as a result of the Report,

and the anticipated future harm given its continued existence. There is also harm to Mr.

Chodiev’s immediate family members and their business interests from the Report’s ripple

effect.24

        B.      The Laws of England and Wales Provide a Remedy to Mr. Chodiev for
                Refinitiv’s Publication of the Report
        Recognizing the seriousness of unverified, inaccurate information on individuals being

published in reckless disregard to an individual’s right to privacy, the United Kingdom ratified

a pan-European legislative initiative that prohibits mis-use of personal information. The Data

Protection Act 2018 (“DPA”), which implements the European Union’s General Data



22
   See Maguire Decl. ¶ 6, Ex. C (Chodiev August 24, 2020 letter) at 3–4.___
23
   See Maguire Decl. ¶ 7.
24
   See Maguire Decl. ¶ 7.

                                                   8
          Case 1:21-mc-00423-AT Document 2 Filed 05/04/21 Page 13 of 34




Protection Regulation (GDPR), operates to require organizations to safeguard personal data

and to uphold the privacy rights of anyone in the European Union. The GDPR places a high

burden on data controllers, such as World-Check which determines the purposes for which and

the means by which personal data is processed.

        Recognizing the importance of the GDPR, the United Kingdom has enacted legislation

that gives the GDPR continuing effect in the United Kingdom post-Brexit.25

        Together, the GDPR and the DPA impose obligations with respect to personal data,

which is identified as “any information relating to an identified or identifiable natural

person[.]”26 Personal data includes data relating to “(a) the alleged commission of offences by

the data subject, or (b) proceedings for an offence committed or alleged to have been

committed by the data subject or the disposal of such proceedings, including sentencing.”27

        Article 5 of the GDPR (and the DPA) requires that there must exist a lawful basis for

any “controller of personal data” to publish or maintain “personal data” and requires that the

accuracy of the information contained therein be thoroughly vetted and removed if

inaccurate.28 Refinitiv admits that it falls under the auspices of these laws, stating that it “acts

as a data controller of personal data as defined by data protection laws” for World-Check.29

        The GDPR and the DPA further provide that a person can bring legal proceedings for


25
   Data Protection, Privacy and Electronic Communications (Amendments etc.) (EU Exit) Regulations
2019; Data Protection Act 2018; see also INFORMATION COMMISSIONER’S OFFICE, DATA PROTECTION AT
THE END OF THE TRANSITION PERIOD 4 (Sept. 2019), https://ico.org.uk/media/for-organisations/data-
protection-at-the-end-of-the-transition-period/data-protection-at-the-end-of-the-transition-period-1-0.pdf.
26
   GDPR art. 4(a), found at https://gdpr-info.eu/art-4-gdpr/; DPA § 5, found at
https://www.legislation.gov.uk/ukpga/2018/12/section/5/enacted.
27
   DPA § 11, found at https://www.legislation.gov.uk/ukpga/2018/12/section/11/enacted.
28
   GDPR art. 5(1), found at https://gdpr-info.eu/art-5-gdpr/.
29
   https://thesource.refinitiv.com/thesource/getfile/index/8d79a91b-5177-4652-a25a-
898490b657dd#:~:text=Refinitiv%20acts%20as%20a%20data%20controller%20of%20personal,as%20de
fined%20by%20data%20protection%20laws%20for%20the.

                                                    9
          Case 1:21-mc-00423-AT Document 2 Filed 05/04/21 Page 14 of 34




compensation against controllers of personal data who infringe the rights described above in

the courts of a member state where the controller is located.30 Refinitiv Limited is based in

London so there exists prima facie jurisdiction before the High Court of England and Wales.31

The GDPR also provides for a Pre-Action Protocol for Media and Communication Claims to

try to resolve such claims short of formal legal proceedings. This Protocol has been exhausted

by virtue of Mr. Chodiev’s correspondence with, and articulation of his claims to, Refinitiv.

There are no remaining technical requirements remaining before Mr. Chodiev can commence

his proceeding.

        C.      Mr. Chodiev’s Efforts Under the GDPR’s Pre-Action Protocol for Media
                and Communication Claims
        On August 24, 2020, shortly after Refinitiv published the Report, Mr. Chodiev

requested that Refinitiv remove it,32 and, on September 11, 2020, Mr. Chodiev sent a “Letter

Before Claim”, which indicates how the Report violates his rights under the GDPR and the

DPA.33

         As the Letter Before Claim explains, the GDPR obligates Refinitiv, as a “controller,”

to (1) have a lawful basis for processing Mr. Chodiev’s personal data in the Word-Check

Report, and (2) take “every reasonable step” to ensure the accuracy of the World-Check

Report. Yet, as set out in detail in the Letter Before Claim, the World-Check Report does not

satisfy any of the lawful bases for processing Mr. Chodiev’s personal data. Further, Refinitiv



30
   See GDPR art. 79, found at https://gdpr-info.eu/art-79-gdpr/; DPA §§ 167–169, found at
https://www.legislation.gov.uk/ukpga/2018/12/part/3/chapter/4/crossheading/obligations-relating-to-
personal-data-breaches/enacted.
31
   See GDPR art. 79, found at https://gdpr-info.eu/art-79-gdpr/; DPA § 180, found at
https://www.legislation.gov.uk/ukpga/2018/12/section/180/enacted.
32
   See Maguire Decl. ¶ 6, Ex. C (Maguire August 24, 2020 letter) at 6.
33
   See Watson Decl. ¶ 6, Ex. E (Letter Before Claim).

                                                  10
            Case 1:21-mc-00423-AT Document 2 Filed 05/04/21 Page 15 of 34




did not take any steps, much less “every reasonable step,” to ensure the World-Check Report’s

accuracy. Instead, Refinitiv just relied on unsubstantiated internet articles. Further, Mr.

Chodiev invoked his right to the erasure of the World-Check Report under the GDPR and

indicated that he intended to bring suit for violations of the GDPR and the DPA in English

Courts.34

        On September 25, 2020, Refinitiv responded to the Letter Before Claim and refused to

remove the Report. Refinitiv asserted that its publication of the World-Check Report was

lawful, and that the Report was “necessary for the legitimate interest of providing subscribers

to World-Check information for the specific purpose of assisting them with their legal and

regulatory requirements to undertake checks to protect the public from financial crime, fraud

and serious misconduct or dishonesty.”35 This statement, however, is utterly inconsistent with

Refinitiv’s other public disclosures. While Refinitiv claims that its Report was “necessary”

under the GDPR, Refinitiv at the same time acknowledges to its clients that the information is

unreliable, advising these paying customers that they should not rely on information in the

World-Check database without “undertaking independent checks to verify the information

contained therein.”36

        Additionally, while Refinitiv claims on World-Check’s website that “[i]t has hundreds

of specialist researchers and analysts across the globe, adhering to the most stringent research

guidelines as they collate information from reliable and reputable sources,”37 it has

acknowledged that it in fact simply parrots unreliable internet reports, without attempting to


34
   See id.
35
   See Watson Decl. ¶ 7, Ex. F (Refinitiv Response to Letter Before Claim).
36
   See id.
37
   https://www.refinitiv.com/en/products/world-check-kyc-screening.

                                                   11
          Case 1:21-mc-00423-AT Document 2 Filed 05/04/21 Page 16 of 34




verify or to subsequently update them. Refinitiv’s multiple disclaimers and caveats point to

the same conclusion. While falsely advertising its service as providing “accurate and structured

information,” it is in fact a very expensive version of Google that can in no way satisfy the

requirements of the GDPR and the DPA.

        D.      Mr. Chodiev Issued Data Subject Access Requests under the GDPR
        Mr. Chodiev also issued Data Subject Access Requests38 pursuant to Article 15 of the

GDPR, which provides individuals the right to request a copy of any of their personal data

held by a data controller. Article 15 requires Refinitiv to provide Mr. Chodiev a copy of

information regarding (1) “the recipients or categories of recipient to whom the personal data

have been or will be disclosed,” (2) “the existence of automated decision-making,

including . . . meaningful information about the logic involved[]as well as the significance and

the envisaged consequences of such processing for the data subject,” and (3) “where possible,

the envisaged period for which the personal data will be stored, or, if not possible, the criteria

used to determine that period.”39 The GDPR and DPA further impose an obligation on “joint

controllers” of personal data to produce all documents in the other entity’s possession.40

        On October 30, 2020, Refinitiv responded to Mr. Chodiev’s Data Subject Access

Request, providing just thirteen documents.41 It also directed Mr. Chodiev to a completely

different division within the Refinitiv corporate structure, the Refinitiv Data Privacy Office.42

In accordance with Refinitiv’s letter, Mr. Chodiev followed up with the Data Privacy Office.

But the Data Protection Office proved even less compliant than the division within Refinitiv


38
   See Watson Decl. ¶ 8, Ex. G (Mr. Chodiev data subject access requests).
39
   GDPR art. 15, found at https://gdpr-info.eu/art-15-gdpr/.
40
   GDPR art. 26, found at https://gdpr-info.eu/art-26-gdpr/.
41
   Watson Decl. ¶ 9.
42
   See Watson Decl. ¶ 9, Ex. H (Refinitiv October 23, 2020 Letter) at 4.

                                                   12
          Case 1:21-mc-00423-AT Document 2 Filed 05/04/21 Page 17 of 34




with which Mr. Chodiev initially communicated. It produced only one document, which

showed an image of a database interface with Mr. Chodiev’s name entered on it.43 Such an

inadequate production confirms that Refinitiv did not comply with its GDPR and DPA

obligations.

        On January 22, 2021, Refinitiv provided four more documents, one of which contained

heavily redacted snippets from other emails.44 On April 16, 2021, Mr. Chodiev sent a final

letter to Refinitiv explaining that its refusal to comply with its obligations under the GDPR

and DPA necessitated the instant application.45 Refinitiv responded on April 28, 2021.46

        The “production” by Refinitiv is woefully unsatisfactory and inconsistent with

Refinitiv’s obligations under the GDPR and English law. In seeking to justify its inadequate

production, Refinitiv has made several claims, but its limited production undermines or

contradicts those claims. For example, emails from 2020 show communications between

Refinitiv’s customer service personnel and Thomson Reuters’ research team regarding

Mr. Chodiev.47 The time stamps on that email indicate involvement of employees in the United

States.48 Refinitiv claims that it cannot “provide any data held by Thomson Reuters, given that




43
   See Watson Decl. ¶ 12, Ex. N (Image produced by Refinitiv Data Privacy Office on December 3,
2020).
44
   Watson Decl. ¶ 13.
45
   See Watson Decl. ¶ 13, Ex. Q (Chodiev April 16, 2021 Letter).
46
   See Watson Decl. ¶ 15, Ex. R (Refinitiv April 28, 2021 Letter).
47
   See Watson Decl. ¶ 13, Ex. P (August 3, 2020 email).
48
   See Watson Decl. ¶ 13, Ex. P (Refinitiv August 3, 2020 email). Emails sent from Europe ordinarily use
the European date format, which is Day/Month/Year, where emails sent from the United States ordinarily
use the American date format, which is Month/Day/Year. For example, an email sent on May 1, 2021
from Europe would use 01 May 2021 in the date, whereas the same email from the United States would
use 5/1/2021. Similarly, most emails sent from Europe use military time whereas emails sent from the
United States use standard time. The top email in Exhibit P, sent from Refinitiv customer support, has
8/3/2020 8:22 PM as the time stamp. The use of the American date format and standard time suggest the
email originated in the United States.

                                                   13
          Case 1:21-mc-00423-AT Document 2 Filed 05/04/21 Page 18 of 34




Refinitiv Limited and Thomson Reuters are separate companies.”49 And Refinitiv denies that

Thomson Reuters has any “responsibility” for or “joint controllership of World-Check”50 to

avoid the obligations the GDPR and DPA impose on “joint controllers” of personal data.

        Further, confirming the robust and continuing relationship between Refinitiv and

Thomson Reuters, Thomson Reuters’ 2019 Annual Report states that “Refinitiv agreed to

provide Thomson Reuters with data center services through September 30, 2020 and various

network services through September 30, 2021 (and we agreed to provide certain data center

and network services to Refinitiv through those dates).”51 Refinitiv attempts to downplay the

import of this relationship by stating that it is “no secret that the groups’ companies continue

to provide data services to one another.”52

        Thus, despite the evidence that Refinitiv and Thomson Reuters do indeed have a “joint

controllership” under the GDPR and DPA, Refinitiv refuses to produce documents or

information in the possession of Thomson Reuters. In its latest communication, Refinitiv

suggested that Mr. Chodiev “contact [Thomson Reuters] directly.” Through this Application,

Mr. Chodiev now seeks discovery regarding the Report directly from Thomson Reuters.

        Similarly, Mr. Chodiev seeks discovery from Refinitiv’s U.S. affiliate Refinitiv US.

Refinitiv has, despite multiple requests, evaded production of its internal policies and

procedures regarding selection of report subjects or data verification standards. In its January

22, 2021 letter, Refinitiv implicitly acknowledged the importance of such policies and




49
   See Watson Decl. ¶ 9, Ex. H (Refinitiv letter response to Mr. Chodiev data subject access requests).
50
   See Watson Decl., ¶ 15, Ex. R (Refinitiv April 29, 2021 Letter) at 1.
51
   Thomson Reuters, 2019 Annual Report, at 17, found at https://ir.thomsonreuters.com/static-
files/e16cf13e-228b-4abf-97f2-e626fda56871.
52
   See Watson Decl. ¶ 15, Ex. R (Refinitiv April 29, 2021 Letter) at 1.

                                                    14
          Case 1:21-mc-00423-AT Document 2 Filed 05/04/21 Page 19 of 34




procedures when it admitted that it needed to update its policies after it failed to produce

documents responsive to Mr. Chodiev’s Data Subject Access Requests.53 And in its own

marketing, Refinitiv touts the supposed rigor of its data verification processes.54 But, when

asked to produce its internal policies and procedures related to the publication of the Report,

Refinitiv feigns uncertainty at the scope of the request and uses it as an excuse to produce

nothing.55

        Further, Refinitiv denies using any “automated decision-making”, which would have

triggered obligations under Article 15 of the GDPR.56 But its documents discuss an automatic

system to “score” articles regarding its data subjects.57 While Refinitiv claims that it no longer

provides these services,58 Mr. Chodiev is entitled to more detail to understand why documents

concerning him discuss scoring. Mr. Chodiev seeks this court’s assistance to ensure that

Refinitiv and Thomson Reuters produce all relevant documents.

        The handful of documents that Refinitiv did produce raise additional questions about

why Refinitiv would publish the Report given the unverified and contested basis for it. Was

Refinitiv’s decision to include him made in a manner required by the GDPR and the DPA? Or

was it the product of an inappropriate process? On their face, the handful of documents

produced suggest World-Check’s process was not objective and other influences are at play.

It appears that an unidentified Refinitiv customer or customers pressured Refinitiv to publish

a negative Report on Mr. Chodiev. For example, a document named “Client Services


53
   See Watson Decl. ¶ 13, Ex. O (Refinitiv January 22, 2021 Letter) at 2.
54
   https://www.refinitiv.com/en/products/world-check-kyc-screening.
55
   See Watson Decl. ¶ 15, Ex. R (Refinitiv April 29, 2021 Letter) at 3.
56
   See Watson Decl. ¶ 11, Ex. M (Refinitiv November 23, 2020 Letter) at 3.
57
   See Watson Decl. ¶ 10, Ex. L (January 25, 2019 email).
58
   See Watson Decl. ¶ 15, Ex. R (Refinitiv April 29, 2021 Letter) at 2.

                                                  15
         Case 1:21-mc-00423-AT Document 2 Filed 05/04/21 Page 20 of 34




Communication 4”, which was produced by Refinitiv in response to Mr. Chodiev’s data

requests, discusses a customer who was “concerned and very surprised” that Mr. Chodiev was

not in the World-Check database because, according to that customer, Mr. Chodiev had

“significant negative media….”59 Helen Church, the Thomson Reuters representative dealing

directly with that customer, pressed others in the organization for “specific reasons . . . as to

why [Mr. Chodiev] doesn’t fit the WC criteria” because “[t]he client [wa]s saying that there is

a lot of negative news on him.”60 In March 2018, Refinitiv “looked into” a request for the

inclusion of Mr. Chodiev “as a matter of priority” and “fast track[ed]” the matter.61 The timing

of this query and the need for acceleration are highly suspect. Indeed, if there was, in the

client’s assessment, negative media on Mr. Chodiev already available to the client, what would

a Report accomplish? World-Check has not produced any documents responding to this client

missive, and Mr. Chodiev maintains that it would be improbable for World-Check to proceed

to publish a Report without further response to that request. Similarly, in April 2018, a second

(unnamed) request was made to “create a World-Check profile for [Mr. Chodiev], as soon as

possible.”62

       Internally, in a January 2019 email, a Refinitiv employee, whose name was redacted in

the production, questioned what was occurring, stating, with regards to articles regarding Mr.

Chodiev, that he or she “d[id] not follow how the logic of scoring was applied” and that it was

“really hard to explain it[.]”63 The same employee then asked whether it was “somehow



59
   See Watson Decl. ¶ 10, Ex. I (Client Services Communication 4).
60
   See id.
61
   See Watson Decl. ¶ 10, Ex. J (Client Services Communication 7).
62
   See Watson Decl. ¶ 10, Ex. K (Client Services Communication 8).
63
   See Watson Decl. ¶ 10, Ex. L (January 25, 2019 email)

                                                 16
          Case 1:21-mc-00423-AT Document 2 Filed 05/04/21 Page 21 of 34




possible to change the scoring for the article manually on request to make it appear in the

screening[.]”64

       Thus, it appears that Refinitiv cooperated, even “fast-track[ed]” a Report on Mr.

Chodiev because a paying customer, apparently of Thomson Reuters, sought to have him

included in World-Check. It is highly likely that such a paying customer is a commercial

competitor to Mr. Chodiev. And it appears that Refinitiv agreed to act to please the customer,

by making an exception to its scoring protocols and generating a Report on Mr. Chodiev. Mr.

Chodiev is entitled to understand how his data was misused in the publication of the Report to

be able to bring his claims against all relevant parties who sought to harm him through the

publication of the Report.

       Second, the inclusion in World-Check of Mr. Chodiev, who is Muslim and who is

originally from Central Asia, for an allegation that is almost a decade old, for which he has

already been investigated and cleared of any wrongdoing by a competent Belgian process, and

which is based on select unverified and tautological internet articles, raises the question

whether other factors, including his personal background, improperly contributed to

Refinitiv’s swiftness and lack of objective rigor when publishing the Report. In this respect, it

is noted that World-Check has been reported to contain unsubstantiated negative reports

against Muslim entities and persons.65 This history includes multiple lawsuits or settlements




64
   Id.
65
  See, e.g., Peter Oborne, Thomson Reuters World-Check was wrong to designate the Palestinian Return
Centre as “terrorist” (March 5, 2018), found at https://www.middleeasteye.net/opinion/thomson-reuters-
world-check-was-wrong-designate-palestinian-return-centre-terrorist; Al Jazeera, Blacklist: Many
Muslims listed by World-Check without evidence (Oct. 22, 2019), found at
https://www.aljazeera.com/news/2019/10/22/blacklist-many-muslims-listed-by-world-check-without-
evidence.

                                                  17
          Case 1:21-mc-00423-AT Document 2 Filed 05/04/21 Page 22 of 34




against World-Check in England and elsewhere.66 Does World-Check’s process for including

an individual differ based on a subject’s ethnicity, nationality or religion?

       Given the public reporting about World-Check’s use of improper considerations, such

as religion, Mr. Chodiev seeks limited, focused discovery to understand whether and how

Refinitiv considers an individual’s nationality, national origin, race, ethnicity, or religion when

publishing reports. In response, Refinitiv ignores its prior, checkered history and dismisses

these concerns in a single sentence, stating that the “suggestion …. that our client is ‘...biased

against certain ethnic groups’ is not only uncomfortable to read but it makes no sense.”67 Aside

from the fact that Refinitiv does not actually deny the use of improper considerations, given

that inclusion in World-Check can have devastating effects on a person, it is reasonable to

inquire what policies and procedures Refinitiv – a company that provides services to over

“40,000 institutions in approximately 190 countries”68 – has to ensure against improper biases

playing a part in its process.

IV.    ARGUMENT
       The Application meets the statutory requirements set forth in Section 1782 and the

discretionary factors established by the U.S. Supreme Court’s decision in Intel Corp. v.

Advanced Micro Devices, Inc., 542 U.S. 241 (2004). Copies of the proposed discovery,

subpoenas for production of documents and subpoenas for deposition testimony, are attached



66
   See Quilliam International, Maajid Nawaz Wins Legal Battle Against Thomson Reuters World Check
(Oct. 18, 2017), found at https://www.quilliaminternational.com/press-release-maajid-nawaz-wins-legal-
battle-against-thomson-reuters-world-check/; Harriet Sherwood, The Guardian, Finsbury Park mosque
wins apology and damages from Thomson Reuters (Feb. 1, 2017), found at
https://www.theguardian.com/uk-news/2017/feb/01/finsbury-park-mosque-wins-apology-and-damages-
from-reuters.
67
   See Watson Decl. ¶ 15, Ex. R (Refinitiv April 28, 2021 Letter) at 1.
68
   See https://www.refinitiv.com/en/locations and https://www.refinitiv.com/en.

                                                  18
          Case 1:21-mc-00423-AT Document 2 Filed 05/04/21 Page 23 of 34




to the accompanying Declaration of Thomas Watson.

       A.      The Application Meets Section 1782’s Statutory Requirements.
       28 U.S.C. § 1782 authorizes this court to order discovery where “(1) ‘the person from

whom discovery is sought resides (or is found)’ within the court’s district, (2) ‘the discovery

is for use in a foreign proceeding before a foreign tribunal,’ and (3) ‘the application is made

by a[n] . . . interested person.’”69

               1.      Refinitiv US, LLC and Thomson Reuters Holdings Inc. Are Found
                       in the Southern District of New York.
       For the purposes of Section 1782, “[a] corporation is found in the district where it is

incorporated or headquartered.”70 Here, both Refinitiv US, LLC and Thomson Reuters

Holdings Inc. maintain their United States corporate headquarters and do business in

Manhattan.71 Accordingly, both are “found in” the Southern District of New York for the

purposes of Section 1782.72

               2.      The Requested Discovery Is for Use in Proceedings Before a
                       Foreign Tribunal.
       The requested discovery is “for use in a proceeding in a foreign or international

tribunal,” specifically in the English Proceedings before English courts in the United Kingdom

to enforce Mr. Chodiev’s rights under the GDPR and the DPA.73 Courts describe the burden




69
   In re Hornbeam Corp., 722 F. App’x 7, 9 (2d Cir. 2018) (quoting Brandi-Dohrn v. IKB Deutsche
Industriebank AG, 673 F.3d 76, 80 (2d Cir. 2012)).
70
   In re Postalis, No. 18-MC-497 (JGK), 2018 WL 6725406, at *3 n.4 (S.D.N.Y. Dec. 20, 2018).
71
   See https://www.sec.gov/cgi-bin/browse-
edgar?action=getcompany&CIK=0001772073&owner=include&count=40 (for Refinitiv US, LLC) and
NYS Department of State Entity Information, Thomson Reuters Holdings Inc. (Nov. 20, 2020)_(for
Thomson Reuters Holdings Inc.), respectively.
72
   See Ahmad Hamad Algosaibi & Bros. Co. v. Standard Chartered Int’l (USA) Ltd., 785 F. Supp. 2d 434,
438 (S.D.N.Y. 2011).
73
   See 28 U.S.C. § 1782(a); see also Maguire Decl. ¶ 8

                                                 19
          Case 1:21-mc-00423-AT Document 2 Filed 05/04/21 Page 24 of 34




to satisfy this requirement as “de minimis.”74 As the Supreme Court recognized in Intel, the

foreign proceeding need only be within “reasonable contemplation” to meet the statutory

requirement. 542 U.S. at 259. As set out below, the Application satisfies this requirement

because the requested discovery is “for use” in a Foreign Proceeding within reasonable

contemplation.

                        a)      The Foreign Proceedings Qualify for Assistance Pursuant to
                                Section 1782.
        The contemplated proceeding under the GDPR and the DPA is a civil action before the

courts of England, and therefore undoubtedly qualifies as a “proceeding before [] foreign or

international tribunal[s]” under Section 1782.75

        Furthermore, contemplated proceedings satisfy the requirements of § 1782. A

proceeding is within “reasonable contemplation” if there is “some objective indicium that the

action is being contemplated.”76 Courts in the Second Circuit have found such indicia to be

present where an applicant submitted “liability letters” to the contemplated defendant,77 and

where an applicant “articulate[d] a theory on which it intend[s] to litigate.”78 These indicia are

present here. Mr. Chodiev submitted the Letter Before Claim to Refinitiv outlining Refinitiv’s

violations of the GDPR and the DPA and giving notice of his intent to file suit in the matter.79




74
   In re Veiga, 746 F. Supp. 2d 8 (D.D.C. 2010); see also In re Application of Sveaas, 249 F.R.D. 96, 107
(S.D.N.Y. 2008) (describing the “standard by which a court evaluates the relevance of discoverable
materials” in a Section 1782 motion as “broadly permissive”).
75
   See, e.g., In re Vale S.A., No. 20MC199JGKOTW, 2020 WL 4048669, at *3, 4 (S.D.N.Y. July 20,
2020).
76
   Certain Funds, Accounts &/or Inv. Vehicles v. KPMG, L.L.P., 798 F.3d 113, 123-24 (2d Cir. 2015).
77
   In re Kiobel, No. 16 CIV. 7992 (AKH), 2017 WL 354183, *3 (S.D.N.Y. Jan. 24, 2017), reversed on
other grounds sub nom. Kiobel by Samkalden v. Cravath, Swaine & Moore LLP, 895 F.3d 238 (2d Cir.
2018).
78
   In re Hornbeam Corp., 722 F. App’x 7, 10 (2d Cir. 2018).
79
   See Watson Decl. ¶ 7, Ex. F (Refinitiv response to Letter Before Claim).

                                                   20
          Case 1:21-mc-00423-AT Document 2 Filed 05/04/21 Page 25 of 34




He has fully exhausted the Pre-Action Protocol. He has made constructive efforts to engage

for one last time by a letter sent on April 16, 2021 which has gone unanswered.80 Due to

Refinitiv’s repeated failures to comply with the GDPR and DPA, Mr. Chodiev plans to

commence litigation against Refinitiv in the UK.81 Thus, the contemplated proceeding in

English courts has progressed well beyond “just a twinkle in counsel’s eye,” and meets the

standard for a foreign proceeding under Section 1782.82

                       b)      The Requested Discovery Is for Use in the Foreign
                               Proceeding.
       The requested discovery is “for use” in the Foreign Proceedings, because it will “be

used” at “some stage” of the proceeding.83 To satisfy this aspect of Section 1782’s “for use”

requirement, the discovery need only “be employed with some advantage or serve some use in

the proceeding.”84 The “focus” of this requirement, therefore, is “on the practical ability of an

applicant to place a beneficial document—or the information it contains—before a foreign

tribunal.”85 As explained above, the information sought goes to the key issue in the

contemplated English proceeding: whether Refinitiv’s use of Mr. Chodiev’s personal data was

in the public interest or was being used subject to overriding legitimate interests, and whether

it was used in a manner requested by commercial competitors who sought to cause Mr.

Chodiev harm. Mr. Chodiev will have opportunity to use the requested discovery to prepare

witnesses, conduct further discovery, and ultimately present his case against all relevant




80
   See Watson Decl. ¶ 14, Ex. Q (Chodiev April 16, 2021 Letter).
81
   See Maguire Decl. ¶ 8.
82
   KPMG, 798 F.3d at 124.
83
   Mees v. Buiter, 793 F.3d 291, 301 (2d Cir. 2015).
84
   Id. at 298.
85
   In re Accent Delight, 869 F.3d at 131.

                                                  21
          Case 1:21-mc-00423-AT Document 2 Filed 05/04/21 Page 26 of 34




parties.86 Accordingly, this Application satisfies the “for use” prong.

               3.      As the Plaintiff in the Foreign Proceedings, Mr. Chodiev Is an
                       “Interested Person”.
       Mr. Chodiev qualifies as an “interested person” because he is the plaintiff in the

contemplated English Proceeding. As the U.S. Supreme Court stated in Intel, “[n]o doubt

litigants are included among, and may be the most common example of, the ‘interested

person[s]’ who may invoke § 1782[.]”87

       B.      Intel’s Discretionary Factors Favor Granting the Application.
       Once Section 1782’s “statutory requirements are met, a district court is free to grant

discovery in its discretion.”88 To guide district courts in the exercise of this discretion, the

Supreme Court in Intel laid out four non-exclusive factors that may be considered:

               (1)     whether “the person from whom discovery is sought is a
                       participant in the foreign proceeding,” in which event “the
                       need for § 1782(a) aid generally is not as apparent as it
                       ordinarily is when evidence is sought from a
                       nonparticipant in the matter arising abroad”;

               (2)     “the nature of the foreign tribunal, the character of the
                       proceedings underway abroad, and the receptivity of the
                       foreign government or the court or agency abroad to U.S.
                       federal-court judicial assistance”;

               (3)     “whether the § 1782(a) request conceals an attempt to
                       circumvent foreign proof-gathering restrictions or other
                       policies of a foreign country or the United States”; and

               (4)     whether      the    request     is   “unduly     intrusive    or



86
   See Watson Decl. ¶ 16.
87
   See Intel, 542 U.S. at 256; accord Ahmad Hamad Algosaibi & Bros. Co. v. Standard Chartered Int’l
(USA) Ltd., 785 F. Supp. 2d 434, 438 (S.D.N.Y. 2011).
88
   In re Application for an Order Pursuant to 28 U.S.C. 1782 to Conduct Discovery for Use in Foreign
Proceedings, 773 F.3d 456, 460 (2d Cir. 2014) (quoting Schmitz v. Bernstein Liebhard & Lifshitz LLP,
376 F.3d 79, 83 (2d. Cir 2004)).

                                                  22
           Case 1:21-mc-00423-AT Document 2 Filed 05/04/21 Page 27 of 34




                          burdensome.”89

In engaging in this analysis, the Second Circuit teaches that courts should look to the statute’s

twin aims: “efficient means of assistance to participants in international litigation in our federal

courts and encouraging foreign countries by example to provide similar means of assistance to

our courts.”90 Here, all four Intel factors counsel in favor of granting the requested discovery.

                 1.       Section 1782 Is Available Because Thomson Reuters and Refinitiv
                          US Are Not Contemplated to be Parties.
        Thomson Reuters is not presently contemplated to be a party to the foreign proceeding

as articulated in the pre-action correspondence to date, and Refinitiv’s corporate office in the

United Kingdom has made clear that it will not produce any Thomson Reuters documents.

Similarly, Refinitiv US is not presently contemplated to be a party to the foreign proceedings.

Discovery under Section 1782 is generally available when the party from which discovery is

sought is a “nonparticipant in the matter arising abroad.”91 Therefore, the first Intel factor

supports the requested discovery from Thomson Reuters.

        Refinitiv US’s affiliate Refinitiv is contemplated to be a party to the English

Proceedings. However, this too poses no impediment to the discovery sought here. A court

may order discovery under Section 1782 even if the party from which discovery is sought

would be a party in the foreign proceeding and even if “the foreign court theoretically could




89
   Kiobel by Samkalden v. Cravath, Swaine & Moore LLP, 895 F.3d 238 (2d Cir. 2018) (quoting Intel,
542 U.S. at 264-65).
90
   In re Accent Delight Int’l Ltd., 869 F.3d 121, 134 (2d Cir. 2017) (quoting In re Malev Hungarian
Airlines, 964 F.2d 97, 100 (2d Cir. 1992)).
91
   Intel, 542 U.S. at 264; see also In re Accent Delight Int’l Ltd., 791 F. App’x 247, 251 (2d Cir. 2019)
(“The district court correctly found that Sotheby’s is not a party to the Monaco proceeding for which the
Petitioners seek discovery. It was thus within its discretion to find that Petitioners satisfied the first Intel
factor.”).

                                                       23
          Case 1:21-mc-00423-AT Document 2 Filed 05/04/21 Page 28 of 34




order the parties to produce the requested evidence.”92 In In re XPO Logistics, Inc., the

Southern District of New York granted a 1782 motion for discovery against XPO even though

“XPO, of course, is a participant in the French litigation at issue in this case” and the court-

appointed French expert would “ha[ve] at least some means of acquiring documents relevant

to his or her mission[.]”93

        Nor is there any requirement to show that the desired discovery is unavailable in the

foreign proceeding prior to filing a Section 1782 motion. In Mees, the Second Circuit rejected

a “quasi-exhaustion requirement” as a “precondition for discovery under § 1782.”94 In In re

Application for an Order Permitting Metallgesellschaft AG to take Discovery, the Second

Circuit stated that “a district court may not refuse a request for discovery pursuant to § 1782

because a foreign tribunal has not yet had the opportunity to consider the discovery request.”95

And in Euromepa S.A., the Second Circuit held that, “[r]elying on the plain language of the

statute, this Court has also refused to engraft a quasi-exhaustion requirement onto section 1782

that would force litigants to seek information through the foreign or international tribunal

before requesting discovery from the district court.”96

        Here, any such quasi-exhaustion requirement would not only run counter to controlling

authority in this Circuit, but it would also impede Mr. Chodiev’s purpose in seeking the

documents here. Refinitiv’s limited production indicates that employees in the United States



92
   Marubeni Am. Corp. v. LBA Y.K., 335 F. App’x 95, 98 (2d Cir. 2009).
93
   In re XPO Logistics, Inc., No. 15-MC-205 (LGS)(SN), 2017 WL 2226593, at *5, 6, 12 (S.D.N.Y. May
22, 2017), aff’d, No. 15 MISC. 205 (LGS), 2017 WL 6343689 (S.D.N.Y. Dec. 11, 2017).
94
   Mees, 793 F.3d at 303.
95
   In re Application for an Order Permitting Metallgesellschaft AG to take Discovery, 121 F.3d 77, 79 (2d
Cir. 1997).
96
   Euromepa S.A. v. R. Esmerian, Inc., 51 F.3d 1095, 1098 (2d Cir. 1995) (internal quotation marks and
citations omitted).

                                                   24
             Case 1:21-mc-00423-AT Document 2 Filed 05/04/21 Page 29 of 34




were involved in the collection of data regarding Mr. Chodiev and the publication of the

Report, so there are likely relevant documents located in Refinitiv’s U.S. headquarters in New

York that Refinitiv has refused to produce. Through this motion, Mr. Chodiev seeks to obtain

documents in the Southern District of New York or within the custody or control of custodians

here and to do so expeditiously to assist in his contemplated proceeding in the U.K.

          Moreover, Refinitiv has made clear that it does not believe it has an obligation to

produce any additional documents beyond the few documents already produced.97 It has

already used its corporate structure and divisions to minimize and to try to escape its legal

obligations, has refused to produce documents outside its immediate possession even where

they are clearly accessible to it, and has failed to thoroughly search its systems for documents.

Refinitiv has even admitted that its processes are inadequate. In these circumstances, Mr.

Chodiev is justifiably concerned that Refinitiv’s corporate office in the United Kingdom has

not in fact searched for and produced relevant documents and communications maintained in

systems in the United States. Given the need to learn relevant information derived from these

documents as quickly as possible, the existing delay already caused by Refinitiv, and numerous

indicia that relevant information is in the possession, custody, or control of entities in the

Southern District, Section 1782 is appropriate. It would allow Mr. Chodiev to expeditiously

receive documents from Refinitiv US, LLC, which would finally permit Mr. Chodiev to pursue

comprehensively and efficiently his contemplated proceeding in the English courts against all

relevant parties. Therefore, this Intel factor, in total, supports the discovery sought here.




97
     See Watson Decl. ¶ 13, Ex. O (Refinitiv January 22, 2021 Letter) at 3.

                                                      25
          Case 1:21-mc-00423-AT Document 2 Filed 05/04/21 Page 30 of 34




                2.      English Courts Are Receptive to the Requested Discovery.
        The Application is also favored by the second Intel factor, which “take[s] into account

the nature of the foreign tribunal, the character of the proceedings underway abroad, and the

receptivity of the foreign government or the court or agency abroad to U.S. federal-court

judicial assistance.”98 In examining this factor, the Second Circuit has made clear “that an

extensive examination of foreign law regarding the existence and extent of discovery in the

forum country is [not] desirable,” and has therefore held that “a district court’s inquiry into the

discoverability of requested materials should consider only authoritative proof that a foreign

tribunal would reject evidence obtained with the aid of section 1782.”99 Indeed, “[a]bsent ‘a

forum country’s judicial, executive or legislative declarations that specifically address the use

of evidence gathered under foreign procedures,’ a district court should lean toward

disclosure[.]”100

        Courts in this District have found that English courts are receptive to the assistance of

U.S. courts pursuant to Section 1782.101 For example, just this past year, in In re Vale S.A., the

court granted 1782 discovery and found that “the High Court [of Justice, Business and Property

Courts of England and Wales, Commercial Court] would be receptive to this Court’s assistance

and there is no evidence to the contrary.”102 Absent any indication, much less “authoritative

proof,” that an English court would reject the requested discovery, this factor weighs in favor



98
   Intel, 542 U.S. at 244.
99
   See In re Republic of Kazakhstan, 110 F. Supp. 3d 512, 517 (S.D.N.Y. 2015) (quoting Application of
Euromepa, S.A., 51 F.3d 1095, 1099–1100 (2d Cir. 1995)).
100
    In re Mangouras, No. 17-MC-172, 2017 WL 4990655, at *7 (S.D.N.Y. Oct. 30, 2017) (quoting
Euromepa, 51 F.3d at 1100).
101
    See, e.g., In re Application of Shervin Pishevar for an Order to take Discovery for use in Foreign
Proceedings Pursuant to 28 U.S.C. § 1782, 439 F. Supp. 3d 290, 303–04 (S.D.N.Y. 2020).
102
    In re Vale S.A., No. 20- mc-199 (JGK) (OTW), 2020 WL 4048669, at *4 (S.D.N.Y. July 20, 2020).

                                                   26
          Case 1:21-mc-00423-AT Document 2 Filed 05/04/21 Page 31 of 34




of granting the Application.

                3.      The Application Does Not Circumvent Affirmative Proof-
                        Gathering Restrictions.
        The Application does not “conceal[] an attempt to circumvent foreign proof-gathering

limits or other policies of a foreign country or the United States.”103 This factor concerns

whether granting an application would circumvent “proof-gathering restrictions,” that is,

“rules akin to privileges that prohibit the acquisition or use of certain materials.”104 Absent the

existence of such an affirmative restriction, “a [Section] 1782 application should not be

rejected on the ground that the discovery would not be available in the foreign proceedings…..

That a country does not enable broad discovery within a litigation does not mean that it has a

policy that restricts parties from obtaining evidence through other lawful means.”105

        The discovery sought here is consistent with the information that the GDPR/DPA

obligates Refinitiv Limited to produce. Approving discovery from Refinitiv’s affiliates is

therefore consistent with English law, would be in the interests of justice, and would not

circumvent any English laws, policies, or proof-gathering restrictions.

                4.      The Application Is Narrowly Tailored to Avoid Unnecessary
                        Burdens in Accordance with the Federal Rules of Civil Procedure.
        Finally, the requested discovery would not be “unduly intrusive or burdensome.”106

Courts in the Second Circuit assess this factor “by applying the familiar standards of Rule 26

of the Federal Rules of Civil Procedure.”107 Accordingly, “the Court must balance the interests

served by demanding compliance with the subpoena against the interests furthered by quashing


103
    Intel, 542 U.S. at 244-45.
104
    Mees, 793 F.3d at 303 n.20.
105
    Id.
106
    Intel, 542 U.S. at 265.
107
    Mees, 793 F.3d at 302.

                                                27
          Case 1:21-mc-00423-AT Document 2 Filed 05/04/21 Page 32 of 34




it.”108 “[I]nconvenience alone will not justify an order to quash a subpoena that seeks

potentially relevant testimony.”109 As long as there is “‘any possibility’ that the information

sought may be relevant,” the courts should be “broadly permissive” in granting discovery.110

       Here, the discovery requests are narrowly tailored to the issues relevant to the

contemplated English Proceedings, and Refinitiv and Thomson Reuters are likely to routinely

maintain the materials and information requested. Therefore, compliance with the subpoenas

would not be unduly intrusive or burdensome.

       Mr. Chodiev seeks information from Refinitiv US and Thomson Reuters, including

information from the period prior to its divestment of Refinitiv, that is highly relevant to the

contemplated proceeding and that will enable a comprehensive articulation of his claims:

(1) the decision to publish a report on Mr. Chodiev, (2) the specific persons who pressured

Refinitiv to publish the Report on Mr. Chodiev, (3) policies and procedures regarding selection

of a subject for a World-Check report, (4) due diligence done before and after the publication

of the Report on Mr. Chodiev, (5) policies and procedures regarding pre- and post-publication

due diligence procedures, (6) the marketing and use of Refinitiv’s World-Check data by its

customers, and (7) the relationship between Refinitiv and Thomson Reuters as it relates to the

World-Check database.111

       As discussed above, key issues in the English Proceedings will be whether the Report

on Mr. Chodiev is “necessary”, whether there was a legitimate basis to publish it, whether any



108
    In re Ex parte Application of Kleimar N.V., 220 F. Supp. 3d 517, 522 (SDNY 2016) (quoting Anwar v.
Fairfield Greenwich Ltd., 297 F.R.D. 223, 226 (S.D.N.Y. 2013)).
109
    Id. (quoting Anwar, 297 F.R.D. at 226).
110
    In re Application of Sveaas, 249 F.R.D. 96, 107 (S.D.N.Y. 2008).
111
    See Watson Decl. ¶¶ 1–4, Exs. A–D.

                                                 28
            Case 1:21-mc-00423-AT Document 2 Filed 05/04/21 Page 33 of 34




improper factors were considered in publishing it, and whether the proper due diligence was

conducted to verify the content of the report. The requests are therefore tailored to the key

issues present in the contemplated English Proceedings and the final discretionary factor in the

Intel analysis supports the granting of Mr. Chodiev’s Application.

                                              ***

       Consideration of all the factors identified by the Supreme Court in Intel therefore favors

this Court’s granting Mr. Chodiev’s Application pursuant to Section 1782.

V.     CONCLUSION
       For the foregoing reasons, Mr. Chodiev respectfully requests that this Court grant this

application and issue an Order as follows:

       1.       Granting this application for discovery;

       2.       Granting permission for Mr. Chodiev to issue the subpoena for documents to

Refinitiv US, LLC in substantially the same form as it appears attached as Exhibit A to the

Declaration of Thomas Watson;

       3.       Granting permission for Mr. Chodiev to issue the subpoena for deposition

testimony to Refinitiv US, LLC in substantially the same form as it appears attached as Exhibit

B to the Declaration of Thomas Watson;

       4.       Granting permission for Mr. Chodiev to issue the subpoena for documents to

Thomson Reuters Holdings Inc. in substantially the same form as it appears attached as

Exhibit C to the Declaration of Thomas Watson; and




                                               29
           Case 1:21-mc-00423-AT Document 2 Filed 05/04/21 Page 34 of 34




      5.       Granting permission for Mr. Chodiev to issue the subpoena for deposition

testimony to Thomson Reuter Holdings Inc. in substantially the same form as it appears

attached as Exhibit D to the Declaration of Thomas Watson.

Dated: New York, New York
       May 3, 2021
                                                Respectfully submitted,

                                                DIAMOND MCCARTHY LLP
                                                Attorneys for Applicant, Patokh Chodiev


                                                By:
                                                       Robert W. Mockler, Esq.
                                                295 Madison Avenue, 11th Floor
                                                New York, NY 10017
                                                Phone: (212) 430-5439
                                                Fax: (212) 430-5499
                                                robert.mockler@diamondmccarthy.com

                                                Thomas Watson, Esq. (pro hac vice forthcoming)
                                                 333 South Hope Street, Suite 4050
                                                Los Angeles, CA 90071
                                                Phone: (424) 278-2335
                                                Fax: (424) 278-2339
                                                thomas.watson@diamondmccarthy.com




                                           30
